ATTACHMENT D
sheraa tater

‘

        
 

 

 

 

a a

~ OLGILNASIYd

Ft at

2 A de Ae

ain

ae te ef ee oe

 
Distinguished Alumni
Congressional Youth
Leadership Council

Woonsocket Senior High School

Mr. Damir Sisic
NYLC Spring 2007 Nominee

Mr. Craig Pearce
NYLC Fall 2005

Mr. Matthew Jalette
NYLC Summer 2004

Mr. Lukasz Bechta
NYLC Fall 2003

Miss Susan Miguel
NYLC Fall 2002

Miss Crystal Morillo
NYLSC Spring 2006

 
pee

 

September 1, 2006

Mr. Damir Sisic
223 Morin Heights Boulevard
Woonsocket, Rhode Island 02895

ding academic
e Island as a

Dear Damir,
ou that, because of your outstan
o be held

I am delighted to inform
achievements, oan have been Sot nated to represent the state of noe :
National Scholar at the 2007 National Young Leaders Conference (NYL )
this spring in Washington, D.C.

know, several students from Woonsocket Se
ded a CYLC conference. You may recognize © 2
who are part o shed alumni,

A ou ma nior High School have
pcegiousiy Bean ne or more of these
outstanding students, on the list

enclosed.

f our distingui

By accepting your nomination to become a National Scholar, you will be joining
the country -- a fraction of 1% who possess

the most elite high school students in

the drive and determination to emerge as the world's future leaders.

uished scholars from every state in the nation, you
nity to meet with

here you will have the opportu I
tional diplomats and

Together with other disting
interna

will gather in Washington, D.C. w
high-ranking government officials, members of Congress,

prominent media figures.

speakers have included Supreme Court Chief Justice William
Rehnquist, White House Chief of Staff Andrew Card, Environmental Protection Agency
Administrator Christine Todd Whitman, Department of Transportation Secretary Norman
Mineta, Admiral William J. Crowe, Hearst Newspapers White House Correspondent Helen
Thomas and CNN “Crossfire” host James Carville.

As a National Scholar, you will have the opportunity to see our national
d will be part of a rare academic experience. You

government at work first-hand an
will also make lasting friendships with future colleagues and see the nation from a

perspective unlike any other.

Upon completion of the Conference, you will receive the National You L
Conference Certificate of Merit. ‘ eee aore
scuss this information and the accompanying material with your

_. Damir, please di
family. To secure your space right away, enroll directly online at
jete and return the enclosed Enrollment Application in the

www.cylc.org/nylc or comp
postage-paid envelope provided no later than the deadline date of October 27, 2006.

Please allow several days for delivery by the Postal Service.

_ Since Enrollment A plications may exceed available space and
strictly in order of their receipt, I urge you to respond Remit eroly? Beer ennae

I look forward to greeting you personally this

In prior years,

_ Once again, congratulations!
spring.

Sincerely,

Donna J. SiWW¥der, Ed-D.

Managing Director of Education

PSs iu ici i
pee eens eecats acceptance into the National Young Leaders Conference, your
press release to Seng nce with eS nogitieds In addition, you may request a
contact our Office of Ramised one at eraayacansos soe" you have any questions,

Seay Ge Ra 2 tela ahaa tee et helen fer cece me A gle ice te ay tits omen em se

Nati
ational Qin Jaen, Conteretce * 1700 Pennsylvania Avenue, NW, Suite 400 * Washington, DC 20006
: (703) 584-9230 % Fax: (703) 584-8982 *% E-mail: nylc_adm@cylc.org

 

te wees aa SSE

Sat ie
